DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/21.

Response to Arguments
Applicant's arguments filed 10/21/21 with respect to the restriction requirement have been fully considered but they are not persuasive. 

The remarks argue on pages 1-2, the following:
Applicant respectfully submits that the restriction requirement is improper. For a restriction requirement to be proper under U.S. patent law, there must be a serious search burden on the Office. M.P.E.P. § 803, which sets forth the criteria and guidelines for Examiners to follow in making proper requirements for restriction, instructs as follows: “If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.” /d. (emphasis added). In this case, Applicant respectfully submits that the Office has not shown that the search and examination of the subject matter of Groups I-III would constitute a serious burden, and examination of the subject matter of Groups I-III would constitute a serious burden. The Office merely indicates that “[t]he inventions would require different searches in different class and subclasses.” OA at 3. The fact of separate sub-classifications 

Applicant further submits that a search of Groups I-lIIl can be made without undue burden because a literature search for these groups would be largely coextensive. Accordingly, key words could be chosen that incorporate the inventions in all claim groups such that the same search terms could be used to search the prior art. In fact, examining these groups separately would impose extra costs and delays on the Office due to the duplicative search and examination that would be involved. Thus, Applicant respectfully submits that examining all the claims of Groups I-Ill together would not impose a serious burden.

For at least these reasons, Applicant respectfully requests that the Restriction Requirement be withdrawn, and that Groups I-Ill be examined together.

Applicant position is respectfully disputed.  Group I describes a composition, which encompasses a range of materials that can include use for a different purpose than the one described.  Group II on the other hand, requires use of the composition in a certain way as well as restricts the temperature and percent reduction.  Group III requires specific structure that would also further limit the composition in a way that is different than just the catalyst composition alone.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 7, 8, 9, 10, 11, 12, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana (US Pat.: 5118482) and in view of Su, Wengkang, et al. “Correlation of the changes in the framework and active Cu sites. . “.
As to Claims 1, 7, 8, 9 and 13, Narayana explains in the background that the aluminum content of zeolite determines to a great extent the properties of those sieve to include it catalytic activity, sorption and ion-exchange capacity (col. 1, lines 11-14).  Therefore, increasing the aluminum content of the framework zeolite is desirable (col. 1, lines 30-33, 36-38).  Adding framework alumina will aid in the zeolite’s use as a catalyst and in its ion-exchange capabilities (col. 1, lines 47-49).  Narayana explains that essentially any crystalline zeolite aluminosilicate can be used in this process (col. 2, lines 47-51).  An aluminosilicate contains both aluminum and silicon atoms in their framework.  In one example, Narayana explains that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  Frameworks useable here include chabazite (col. 3, line 8).
Narayana describes the importance of alumina in the zeolite for use in the compound as a catalyst and the non-aluminum content without a metal.  This can be considered to meet the feature “as measured prior to addition of the metal” in claim 1”, but Narayana does not specifically state the presence of a metal containing in the molecular sieve.
Su describes use of a CHA-type zeolite sieve in the form of either SSZ-13 (a type of CHA) or a SAPO-34 (another type of CHA) and combined with Cu by ion-exchange for use as an SCR catalyst used in NOx reduction (introduction para 1).  Su explains that when the catalyst is used as an SCR, the temperatures typically exceed 800 degrees C, which causes hydrothermal aging (introduction, para. 2).  Su explained that the Cu metal increases the redox abilities of the material and preserves the acidic properties and therefore enhances the SCR activity of the material (see Conclusion).  As to the discussion, Su explained that aluminum in the framework is important for the zeolite-Cu material to be used as a catalyst (see section 3.4, para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a copper metal in the zeolite of Narayana for use as an SCR catalyst, as taught by Su because these are known to effectively reduce NOx gases in an exhaust gas stream.

	As to Claim 2, Narayana explains that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  

	As to Claim 3, Narayana explains that the amount of extra-framework aluminum may be as low as zero (see table 2, 6).

	As to Claims 10 and 11, Narayana explains that essentially any crystalline zeolite aluminosilicate can be used in this process (col. 2, lines 47-51).  

	As to Claims 12 and 14, Su teaches that the Cu, which can be in term of Cu-0-Cu or CuOx (page 29145, col. 2, only para.).  The amount used may be about 2wt % (see table 2).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 2wt%, as taught by Su for use in the zeolite of Narayana because Su explains that these are known to effectively reduce NOx gases in an exhaust gas stream.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana and Su as applied to claims 1 or 2 above, and further evidenced by Gallup (US Pat.: 5879433).
	As to Claims 4 and 5, Narayana and Su describe use of various CHA (chabazite)-type zeolites, but does not describe the pore size of these.
	Gallup describes the zeolite pore size and explains that chabazite typically has a pore size of 4.3 Angstroms (col. 3, lines 61-63).
	Therefore, the same zeolite would have the same features. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana and Su as applied to claim 1 above, and further evidenced by Voss (US Pub.: 2018/0043305).
Voss explains that zeolite frameworks with the d6r building unit includes CHA (para. 71).  
	Since Narayana describes use of a CHA sieve, the same zeolite would be have the same characteristics.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana and Su as applied to claim 1 above, and further in view of Peden (US Pub.: 2016/0107119).
Peden describes a copper-modified CHA zeolite sieve containing alkali or alkaline earth metals for use in reducing NOx when used as a NOx reduction catalyst (abstract).  The Cu is in the catalyst from 0.01 to about below 2% (para. 11).  The alkali/alkaline earth metal can be in the sieve from 0.01 to 5 % (para. 17).  Peden shows that use of some alkali can reduce N2O levels (Fig. 4).  This material is used as a NOx reduction catalyst (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second metal, such as an alkali/alkaline earth metal in addition to Cu for use in the SCR, as taught by Peden for use with the SCR of Narayana and Su because Peden shows that this reduces the N2O emissions. 


	Claims 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayana and Su and further in view of Lambert (US Pub.: 2015/0290632) and in view of Skau (CA 2955123).
Narayana explains in the background that the aluminum content of zeolite determines to a great extent the properties of those sieve to include it catalytic activity, sorption and ion-exchange capacity (col. 1, lines 11-14).  Therefore, increasing the aluminum content of the framework zeolite is desirable (col. 1, lines 30-33, 36-38).  Adding framework alumina will aid in the zeolite’s use as a catalyst and in its ion-exchange capabilities (col. 1, lines 47-49).  Narayana explains that essentially any crystalline zeolite aluminosilicate can be used in this process (col. 2, lines 47-51).  An aluminosilicate contains both aluminum and silicon atoms in their framework.  In one example, Narayana explains that after performing the relevant steps to incorporate aluminum into the zeolite framework, an analysis of the non-framework alumina shifted from 18% (col. 5, lines 42-44) to 6% based on the total aluminum observed in the zeolite (col. 5, lines 44-45).  This is determined using a 27 Al NMR analysis (col. 5, lines 31-33).  In other examples, Narayana shows that the non-framework Al are all below the claimed amount (see table 2, 3, 5).  Frameworks useable here include chabazite (col. 3, line 8).
Narayana describes the importance of alumina in the zeolite for use in the compound as a catalyst and the non-aluminum content without a metal.  This can be considered to meet the feature “as measured prior to addition of the metal” in claim 1”, but Narayana does not specifically state the presence of a metal containing in the molecular sieve.
Su describes use of a CHA-type zeolite sieve in the form of either SSZ-13 (a type of CHA) or a SAPO-34 (another type of CHA) and combined with Cu by ion-exchange for use as an SCR catalyst used in NOx reduction (introduction para 1).  Su explains that when the catalyst is used as an SCR, the temperatures typically exceed 800 degrees C, which causes hydrothermal aging (introduction, para. 2).  Su explained that the Cu metal increases the redox abilities of the material and preserves the acidic properties and therefore enhances the SCR activity of the material (see Conclusion).  As to the discussion, Su explained that aluminum in the framework is important for the zeolite-Cu material to be used as a catalyst (see section 3.4, para. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a copper metal in the zeolite of Narayana for use as an SCR catalyst, as taught by Su because these are known to effectively reduce NOx gases in an exhaust gas stream.
	None of the references explain that the catalyst (of Su) is adhered as coatings onto the wall surface of channels in a substrate that has a plurality of channels.
	Lambert describes a CHA and Cu-modified catalyst used as an SCR (abstract).  The catalyst may be a washcoat onto a monolith or a wall-flow substrate (para. 10).  The catalyst is coated onto the surface of the walls in the filter (para. 44).  The filter can be either a wallflow or monolith (see claim 3).
	Lambert does not state that the wallflow filter or the monolith filter has a plurality of channels.
	Skau teaches an SCR catalyst used with a monolith structure (abstract).  Skau explains that monoliths have a plurality of cell walls defining a plurality of channels extending in parallel along a common direction from an entrance end to an outlet end of the structure (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the monolith of Lambert has a plurality of channels, as taught by Skau because monoliths are traditionally known to have these features. 

	As to Claim 17, Skau teaches that the wall flow can be a honeycomb-type (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a honeycomb-type wall flow, as taught by Skau for use with the SCR catalyst coating of the substrate, as taught by Lambert, Narayana and Su because use of honeycomb-type wall flow substrates are known to be effective for use with SCR catalyst for effective NOx treatment.

	As to Claim 18, Lambert teaches that the SCR may be coated onto the monolith substrate in an amount of 0.25 to 3 g/inch3 (para. 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ coating the SCR in an amount of 0.25 to 3 g/inch3 onto the substrate, as taught by Lambert for use of Narayana and Su because this concentration is effective for use in reducing NOx gases in an exhaust gas stream as a function of the SCR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        



December 2, 2021